139 S.W.3d 604 (2004)
STATE of Missouri, Respondent,
v.
Steven SLAUGHTER, Appellant.
No. ED 83001.
Missouri Court of Appeals, Eastern District, Division Four.
June 1, 2004.
Motion for Rehearing and/or Transfer Denied July 21, 2004.
Gwenda R. Robinson, District Defender, St. Louis, MO, for appellant.
Dora A. Fichter, Office of Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., LAWRENCE G. CRAHAN, J., and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 21, 2004.

ORDER
PER CURIAM.
Steven Slaughter ("Defendant") appeals from the judgment of the Circuit Court of the City of St. Louis convicting him of two counts of robbery in the first degree and two counts of armed criminal action. In his appeal, Defendant alleges that the trial court erred when it refused to submit *605 two proposed defense instructions on duress. Defendant further contends that the trial court clearly erred and abused its discretion when it denied his Motion for Judgment of Acquittal at the close of all evidence because there was not sufficient evidence to support his conviction for robbery and, likewise, that the State failed to prove the corpus delecti of the charged crimes.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).